TYSON, C. J.
Several exceptions were reserved during the trial to the ruling of the court upon the admission of testimony. The first of these relates to the court’s refusal to exclude the answer of witness Pomeroy to certain questions propounded to him'. The motion to exclude was upon the single ground that these answers assumed that Beeves, the purchaser of the goods from plaintiff, had failed in business. An examination of the questions and answers to which the objection was *504interposed will disclose, when fairly construed, that their purpose was simply to fix the time when the goods were sold by plaintiff to Reeves. • But, even should it be conceded that the fact of Reeves’ failure was assumed in both questions and answers, the fact of his failure is shown undisputably by the testimony in the cause. He was a merchant, and according to all the evidence he disposed of his stock of goods to the defendant, either for a consideration the greater part of which' was to pay a pre-existing debt which he OAved him, or for no consideration Avhatever, for the purpose of defrauding his creditors; and this disposition of his business was made without paying for much of the goods Avhich he had on hand and which went into the possession of defendant. If this was not a “failure,” in the common acceptation of the Avord, Ave must confess our ignorance of the meaning of that word. As said in Mayer v. Hermann, 10 Blatchf. 260, Fed. Cas. No. 9,344: “Inability to meet these engagements in the usual course of business has been again and again adjudged to constitute insolvency,, within the meaning of the bankrupt Iuav. When, therefore, a merchant fails to pay his notes or other mercantile obligations as they become payable, the'immediate presumption of inability to pay arises. This is according to the universal sense of the mercantile world. When a merchant does not so pay, he is at once and everywhere assumed, in the common language applied to the subpect, to have failed.”
Reeves, the purchaser of the goods, Avas examined in plaintiff’s behalf for the purpose of showing his insolvency or failing circumstances at the-time he purchased the goods for Avhich this action Avas brought to recover. The method adopted to establish his insolvency in the main Avas to sIioav by him the extent of his indebtedness to other parties. During his examination he stated that *505he could not say what he owed W. W. Kelly in February, 1903. He was thereupon asked if it was not a fact that on a former trial of this cause he testified that he owed W. W. Kelly & C'o. in February, 1903, over $100. ' The objection interposed to the question was that it called for incompetent and illegal testimony, which was overruled. The witness answered that he did swear on a former trial that he owed W. W. Kelly & Co. over $100. Motion was made to exclude this answer upon the same grounds, which was also overruled. Under our decisions, the soundness of which it is now too late to question, there was no error in either of the rulings. — Campbell v. State, 23 Ala. 44; White v. State, 87 Ala. 24, 5 South. 829; Griffin v. State, 90 Ala. 583, 8 South., 812; Hemingway v. Garth, 51 Ala. 530; Thomas v. State, 117 Ala. 178, 23 South. 665; Schieffelin v. Schieffelin, 127 Ala. 35, 28 South. 687.
During the course of the trial this same witness (Beeves) was introduced by defendant for the purpose of showing the value of the goods he sold to defendant and the consideration paid for them. Among other things he testified that Pelham, the defendant, paid him for the- goods $150 in cash and surrendered to him his past due note for $350. On cross-examination by plaintiff’s counsel, as a predicate for his impeachment, he was asked if he did not make the statement, at a certain designated time and place, to one Mays, that Pelham paid to him in' cash $125 and a note for $350 for the stock of goods. He replied that he had made no such statement. The objection was made to the question that it was not material whether the price paid in cash was $150 or $125 and therefore the testimony was not competent for the purpose of impeaching the witness. On rebuttal, Mays was introduced by plaintiff, and testified, against defendant’s objection on the.ground above *506set forth, that Reeves had made the statement indicated by the impeaching question to him. It is unquestionably the law that immaterial matter cannot be made the predicate for the impeachment of a witness. But is it the law, as laid down in the former opinion in- this case (146 Ala. 221, 41 South. 12, 8 L. R. A. [N. S.] 488), that “it is not important that the consideration was in part cash, or even that the price paid was greatly less thm- the value of the property, provided he (Pelham) parted with a consideration of some value as distinguished from a merely good consideration” (italics ours) ? If this proposition be sound, then defendant’s objection should have been sustained. On the other hand, if the' proposition he unsound, then the rulings of the court were correct. It should he borne in mind that we are dealing with the defense of bona fide purchaser for value, and not merely with that of a purchase for value.
Suppose the stock of goods had been worth say $500, as the testimony tends to show was its value, and the defendant had purchased it for $10; would not the gross inadequacy of price have been a.circumstance alone sufficient to have suggested to his mind that the title, to the goods was defective? Or at least would it not have been a circumstance, along with the other evidence, for the consideration of the jury as militating against his good faith and as supporting their verdict imputing to him notice of defects in his vendor’s title? We think so. And this conclusion is fully sustained by the authorities. In Wade on Notice, * 28, it is said: “Inadequacy of price paid, under circumstances otherwise of a suspicious character, may be sufficient to excite inquiry. When there is a stronger incentive to pass the title to one who will be in a situation to assume the character of an innocent purchaser, the gross disproportion of the *507amount paid to the real value would be such a badge of fraud as to inform the purchaser so loudly of intended wrong that he will not be permitted to shelter behind che fact that he did not know of the defect in his gran tor’s title.”
In 23 Am. & Eng. Ency. of Law, p. 513, it is said: “Inadequacy of price is material in ascertaining whether the purchaser had notice of any defect in the title, and when the price was grossly inadequate that circumstance alone had been held sufficient to suggest to the mind of the purchaser that the title was defective and thus to charge him with constructive notice. It is clear, also, that gross inadequacy of price may be considered with other circumstances as a ground for imputing to the purchaser notice of adverse rights or defects in the title.” Many adjudged cases are cited in notes which clearly support the text. As bearing directly on the point, see, also, 24 Ency. Law, p. 1174, and cases in notes 3 and 4. In addition to these cases, see, also, 2 Pomeroy, Eq. Jur. § 600, where that great author, speaking to the subject of notice to purchasers, propounds and answers the following question: “What facts are sufficient to put the party (purchaser) upon an inquiry, so that he may thereby be charged with the actual notice of fraud from circumstantial evidence? Among the facts to which, as evidence, such force has been attributed, are close relationship, personal intimacy, or business connections existing between the purchaser and the party with whom he is dealing, or between him and the adverse holder; great inadequacy of the price, which may arouse the purchaser’s suspicion and put him upon inquiry as to the reasons for selling the property at less than its apparent value,” etc. See, also, Warvelle on Vendors, §§ 609, 610. Following these principles, which are clearly the law, we are con*508strained to hold that the fornier opinion in this case is wrong on this point and should be overruled.
There are also other propositions in the opinion which,' if not positively erroneous, axe undoubtedly misleading and should be corrected. These propositions are embodied in the rule there formulated respecting the plaintiff’s right of rescission on the ground of fraud. That rule is stated in this language: “To authorize the rescission of a sale of chattels on the ground of fraud on the part of the vendee, so that a. recovery may be had in detinue or trover against the first purchaser or subpurchaser, these conditions or facts must be combined: (1) The purchaser must at the time of the transaction have, been insolvent or in failing circumstances. (2) The first purchaser must have had either a preconceived design not to pay for the goods or no reasonable expectation of being able to pay for them. (3) The purchaser must have intentionally concealed these facts, or made fraudulent respresentations in regard to them. (4) The sale must have been induced by the fraudulent representations or. concealment.” This is substantially the form, if not the exact language, of the rule which was condemned as misleading in the case of Maxwell v. Brown Shoe Co., 114 Ala. 304, 21 South. 1009. In that case this court said: “It cannot be said that this is a very happy or concise statement of the doctrine.” And, after showing its misleading tendency, we restated the rule in this language: “A sale and purchase of goods is fraudulent, and open to disaffirmance by the seller, when the purchaser was at the time insolvent, or in failing circumstances, and had the design not to pay for them, or had no reasonable expectation of being able to pay for them, and either represented that he was solvent, or in-(ended to pay, or had reasonable expectation of being-able to pay, or failed to disclose his financial condition,. *509or (he fact that he did not intend to pay for the goods."’ Bays the court: “This is the sense and substance of (he rule as laid down in our own cases, with the qualification or explanation which then accompanies it, and in the form we have given it no tendency is involved to mislead to the conclusion that an affirmative fraudulent concealment is essential to its application.” The rule last quoted is undoubtedly the correct one, and should be followed in preference to one formulated in the former opinion in this case.
We need only apply this -principle to the tendencies of the testimony in this case, as it was applied in the Maxwell Case, supra, to see that the affirmative charge requested by defendant was properly refused. If it may not be said that it is undisputedly shown by the testimony, it was clearly open to the jury to find that at no time, from the beginning of the purchases by Reeves of goods of plaintiff until his disposition of the stock of goods to defendant, could his simple contract creditors have coerced payment of their debts by legal process.
A man may be fully able to pay his debts, if he will, and yet in the eye of the Mav he is insolvent if his property is so situated that it cannot be reached by procses of laAv and subjected, Avithout his consent, to the payment of his debts. To say that a debtor is solvent, when his entire estate is exempt to Mm from the payment of his' debts and cannot be subjected by his creditors against his will, would be a solecism. Solvency involves, not only the ability of the debtor to pay, but the ability of the creditor to enforce payment by legal process. As said by the Supreme Court of Missouri in Mitchell v. Bradstreet Co., 116 Mo. 226, 22 S. W. 358, 724, 20 L. R. A. 142, 38 Am. St. Rep. 592: “Solvency implies as well the present ability of the debtor to pay out of his estate all of his *510debts, as also such attitude of his property as that it may be reached and subjected to process of law, without his consent, to the payment of such debts.” See, also, 22 Cyc. p. 1260. There was, therefore, no error in refusing written charges 4 and 6, requested by the defendant.
Charges 7 and 10 proceed upon the theory that, if Reeves’ insolvency was known to plaintiff’s agent at the time he sold Reeves the goods there was no fraud committed by Reeves entitling plaintiff to rescind the sale. There was no testimony tending in any degree to support the postulated fact of Reeves’ insolvency being known to plaintiff’s agent at the time of the sale of the goods, as asserted in each of these charges. They were abstract, and were therefore properly refused.
Charges 12, 13 and 16, requested by defendant, were evidently framed upon the proposition laid down in the former opinion first above discussed, shown to be erroneous. Furthermore, they ignore other tendencies of the testimony affording an inference from which the jury was authorized to find that defendant had notice of the fraud perpetrated by Reeves upon plaintiff in the purchase of the goods. Their refusal was proper.
Finding no error in the record, the judgment appealed from must be affirmed.
Affirmed.
Haralson, Simpson, Anderson and Denson, JJ., concur. Dowdell and McClellan, JJ., dissent.